United States Court of Appeals
                     For the First Circuit

No. 19-1187

                           ROLANDO PENATE,

                      Plaintiff, Appellee,

                                  v.

                           JAMES HANCHETT,

                      Defendant, Appellant,

  ANNE KACZMAREK; KRIS FOSTER; RANDALL E. RAVITZ; JOSEPH BALLOU;
    ROBERT IRWIN; RANDY THOMAS; SONJA FARAK; SHARON SALEM; JULIE
   NASSIF; LINDA HAN; ESTATE OF KEVIN BURNHAM; STEVEN KENT; JOHN
 WADLEGGER; GREGG BIGDA; EDWARD KALISH; and CITY OF SPRINGFIELD,

                             Defendants.


                            ERRATA SHEET

     The opinion of this Court, issued on December 13, 2019, is
amended as follows:

     On page 1, line 19, replace "Circuit Judges." with "Circuit
Judges.".

     On page 4,     line    20,   replace    "Chromatographer"   with
"Chromatograph".

     On page 19, line 11, replace "n. 7" with "n.7".